The judgment in this case was entered on the 1st day of November, 1909, at which time plaintiff in error was given forty days to prepare and serve case-made. On December 4th he was given a further extension of sixty days to make and serve the case-made, but the order does not extend the time for filing the *Page 712 
petition in error in this court. Notice of appeal was not served within the statutory period. The case-made was filed in this court on the 2nd day of March, 1910, one hundred twenty-one days after the rendition of the judgment. The petition in error and case-made were not filed within the time allowed by law, and notice of appeal was not served within said time. This court is, therefore, without jurisdiction to review the appeal, and the same is dismissed.